      Case 1:18-cv-11190-NMG Document 46 Filed 10/18/18 Page 1 of 1



                     United States District Court
                       District of Massachusetts

                                    )
James Dickey,                       )
                                    )
             Plaintiff,             )
                                    )
             v.                     )     Civil Action No.
                                    )     18-11190-NMG
City of Boston et al.,              )
                                    )
             Defendants.            )
                                    )
                                    )
                                    )
                                    )


                                 ORDER

GORTON, J.

     Upon consideration of plaintiff’s emergency ex parte motion

for temporary restraining order, plaintiff has failed to

demonstrate that an emergency exists or that this motion needs

to be considered ex parte.     Accordingly, the motion (Docket No.

39) is DENIED.     Plaintiff may file a motion for a preliminary

injunction, and give defendants notice thereof, only after

plaintiff has exhausted his state remedies.



So ordered.

                                       /s/ Nathaniel M. Gorton___
                                     Nathaniel M. Gorton
                                     United States District Judge

Dated October 18, 2018


                                  -1-
